Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00707-CR

                                     Julian Lawrence NAVARRO,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the County Court at Law No. 2, Guadalupe County, Texas
                                   Trial Court No. CCL-12-0325
                              Honorable Frank Follis, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: November 5, 2014

AFFIRMED AS MODIFIED; MOTION TO WITHDRAW GRANTED

           Julian Navarro was convicted by a jury of resisting arrest. The court sentenced Navarro to

one year in county jail, assessed a $4,000 fine, and imposed $302 in court costs and $1,015 in

court-appointed attorney fees. Navarro appealed.

           Navarro’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967), and a

motion to withdraw. In the brief, counsel raises no arguable appellate issues, and concludes this

appeal is frivolous and without merit. The brief meets the Anders requirements. See id.; see also
                                                                                     04-13-00707-CR


High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). As required, counsel provided Navarro with a copy of the brief and motion to

withdraw, and informed him of his right to review the record and file his own pro se brief. See

Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); see also Bruns

v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Navarro did not file

a pro se brief.

        After reviewing the record and counsel’s brief, we conclude there is no reversible error and

agree with counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-

27 (Tex. Crim. App. 2005). However, we also conclude the judgment assessing court-appointed

attorney’s fees as costs against Navarro should be modified because the record reflects he is

indigent. A “defendant who is determined by the court to be indigent is presumed to remain

indigent for the remainder of the proceedings in the case unless a material change in the

defendant’s financial circumstances occurs.” Cates v. State, 402 S.W.3d 250, 251 (Tex. Crim.

App. 2013); TEX. CODE CRIM. PROC. ANN. art. 26.04(p) (West Supp. 2014). The record in this

case does not support a determination that Navarro’s financial circumstances or ability to pay

attorney’s fees changed after the trial court first determined him to be indigent. See Cates, 402
S.W.3d at 252. The proper remedy is to reform the judgment and to delete the attorney’s fees from

the bill of costs as well as any ensuing order permitting withdrawals from the appellant’s inmate

account. See id. at 251-52.

        Therefore, we modify the judgment to delete the assessment of attorney’s fees against

Navarro. The bill of costs and any order to withdraw funds from appellant’s inmate trust account

are modified to delete the requirement that he pay $1,015 in court-appointed attorney fees. We

grant the motion to withdraw filed by Navarro’s appellate counsel and affirm the trial court’s

judgment as modified.
                                                -2-
                                                                                       04-13-00707-CR


       No substitute counsel will be appointed. Should Navarro wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition

for discretionary review or must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either this opinion or the last

timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any petition

for discretionary review must be filed with this court, after which it will be forwarded to the Texas

Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R. APP. P. 68.3.

Any petition for discretionary review must comply with the requirements of Rule 68.4 of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                   Rebeca C. Martinez, Justice


DO NOT PUBLISH




                                                 -3-